Citation Nr: 1412014	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  06-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis (OA) of the left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for a tear of the medial meniscus of the right knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain with degenerative spondyloarthritis.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps  (USMC) from July 19, 1977, to July 18, 1980.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the issues of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder; a right shoulder disability; a left shoulder disability; a cervical spine disorder; and whether new and material evidence had been received sufficient to reopen a previously denied claim of entitlement to service connection for keloid scars of the scapular region, came before the Board.  At that time, it was determined that additional evidentiary development was necessary and the claims were remanded to the Appeals Management Center (AMC).

In September 2011, the Board again remanded the aforementioned issues, as well as the issues of entitlement to initial disability ratings in excess of 10 percent each for OA of the left knee, a tear of the medial meniscus of the right knee and lumbar strain with degenerative spondyloarthritis, to the AMC for additional evidentiary development.

A February 2013 Board decision remanded the issues as indicated on the title page of this decision and issued final decisions concerning all other issues on appeal at that time.



FINDINGS OF FACT

1.  The Veteran's left and right knee disabilities manifest in pain and radiographic findings of degenerative changes, but they are not reflective of compensable limitation of motion, moderate recurrent subluxation or lateral stability, or locking.

2.  The Veteran's low back disability manifests in complaints of pain; but is not reflective of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis at any time during the appeal period. 

3.  The preponderance of the evidence indicates that the Veteran's service-connected disabilities do not render him unable to maintain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 (2013).

2.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 (2013).

3. The criteria for an evaluation in excess of 10 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5237 (2013).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claims arise from appeals of the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Here, the Veteran was sent a letter in June 2013 that fully addressed all notice elements regarding his claim for a TDIU.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal; however, fully compliant notice was later issued in a June 2013 communication, and the claim was thereafter readjudicated in October 2013.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was afforded VA examinations in response to his claims.  In addition, pursuant to the Board's remand directive, he was scheduled for VA examinations in  August 2013 but failed to report for the examination.  RO personnel phoned the Veteran and he requested that he be rescheduled with a time after noon.  An August 2013 letter to the Veteran indicated that the Veteran's claims would be considered on the current record or even denied if he failed to report to a scheduled VA examination.  The Veteran was rescheduled for a VA examination in September 2013 and again failed to report.  The Veteran's representative, in a November 2013 brief, offered no explanation as to why the Veteran did not appear as scheduled and the Veteran has not submitted any information or reason as to why he did not appear.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Due to the Veteran's failure to cooperate, the Board will decide the claims without the benefit of a more recent VA examination.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Knees

Concerning the Veteran's knee disabilities, the standard range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Section 4.14, however, does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

The Veteran was service connected for his knee disabilities by a January 2007 rating decision with an effective date of May 19, 2004.  The Veteran's knees were rated as being 10 percent disabled (each) utilizing diagnostic codes 5260-5010.  The Board notes that this rating is by analogy.  

Turning to the evidence of record, a July 2004 VA treatment note indicates that the Veteran complained of left knee pain.  He had boggy edema and increased tissue temperature.  He had a knee brace but could not tolerate it due to increased swelling.

The Veteran was afforded a VA examination in December 2006.  The Veteran complained of pain, weakness, stiffness and swelling with heat on the right and giving way and locking on the left.  He had flare-ups of one hour on a weekly basis which was resolved with medication.  Generally, he could walk up to one block with a cane and he could stand for up to 30 minutes.  The examiner noted that on an MRI in May 2004, the examiner was noted as being post partial meniscectomy.  An MRI of the right knee noted a horizontal tear of the posterior horn of the medial meniscus.  X-rays of the knees showed degenerative changes.  

On objective examination, the Veteran's left knee varus alignment on the left of 11 degrees and on the right of 8 degrees.  He was wearing a rigid brace on the left.  The range of motion on the right was 0 to 110/144 and on the left from 0 to 105/140, without pain.  There was diffuse swelling without fluctuation.  He had a negative patellar ballotment with no instability on either the mediolateral or anteroposterior planes.  He had a negative Lachman test, negative drawer test and a negative McMurray test.  There was no neurovascular deficit of the lower extremities with good pulses and good sensation.  The Veteran was diagnosed with osteoarthritis of the left knee and a tear of the posterior medial meniscus and chronic strain in his right knee.

The Veteran was afforded an additional VA examination in January 2008.  The Veteran indicated that he had knee pain.  He complained of giving way and pain but no deformity, instability, stiffness, weakness, dislocation or subluxation, locking or inflammation.  The Veteran, however, did contend that he had repeated effusions with severe daily flare-ups.  The Veteran indicated that he was unable to stand more than a few minutes and could not walk more than a few yards.  The Veteran indicated that he always used corrective shoes, orthotic inserts, a cane, a brace and a walker.  The examiner indicated that there was grinding but no instability, no patellar or meniscus abnormality and no mass behind the knee.  The Veteran's range of motion was from 0 to 100 degrees with no objective evidence of pain with active motion.  On the right side, range of motion was from 0 to 120 degrees with no objective evidence of pain with active motion.  The examiner indicated that extension was normal in both knees.  There was objective evidence of pain following repetitive motion but no additional limitation after repetitive motion.  X-rays conducted in the context of the examination indicate that there was moderate to severe degenerative osteoarthritic changes and moderate degenerative osteoarthritic changes in the left knee.  An MRI on the right knee indicated a horizontal tear of the medial meniscus, chondromalacia and small effusion.  

The Veteran currently receives the maximum evaluation under Diagnostic Code 5003 for his right knee.  Moreover, degenerative arthritis is rated based on limitation of motion.  The evidence shows that the range of motion of the Veteran's knees, including any limitation of motion due to pain, is currently at the noncompensable level.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even considering the Veteran's complaints of pain and swelling in his right knee, he does not meet the criteria for a disability 10 percent rating under Diagnostic Code 5260 or 5261.  Moreover, as a compensable rating is not warranted under either code, it therefore follows that a separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.  See VAOPGCPREC 9-2004.

Given that the Veteran's knee disabilities do not rise to the compensable level under the range of motion codes specific to the knees (Diagnostic Codes 5260 and 5261), and as there are no incapacitating exacerbations of arthritis, the 10 percent evaluations currently assigned represent the maximum available benefit under Diagnostic Code 5003.

Additionally, there has been no objective evidence of recurrent subluxation or lateral instability based on the medical evidence of record.  Thus, entitlement to a higher or separate rating under Diagnostic Code 5257 is not warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Moreover, separate ratings under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage and Diagnostic Code 5003 for arthritis is not warranted as both codes contemplate ratings based on limitation of motion.  See VAOPGCPREC 9-98; see also 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).

Finally, there is no evidence that the Veteran suffers from malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 is not for application.  

Concerning Diagnostic Code 5258 for semilunar cartilage, dislocated, the Board notes that the Veteran has specifically denied locking of either knee.  Thus, Diagnostic Code 5258 is not for application.  

The Board reiterates that the Veteran failed to show at his scheduled VA examinations and thus more information concerning his disabilities is not available.

In summary, the weight of the evidence demonstrates that the Veteran's objective residuals and subjective complaints regarding his bilateral knee disabilities are adequately addressed by the 10 percent disability ratings presently assigned, and that the criteria for higher evaluations have not been more nearly approximated.  

Back

Under the schedular criteria which became effective September 26, 2003, a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation, under those same regulations, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013). 

Intervertebral disc syndrome can also be evaluated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  General Formula for Diseases and Injuries of the Spine, Note (1) (effective September 26, 2003). 

Turning to the evidence of record, a July 2004 VA treatment note indicates that the Veteran had no symptoms of lower back pain.

The Veteran was afforded a VA examination in December 2006.  He indicated that his back pain was intermittent with stiffness.  He reported daily flare-ups of thirty minutes, relieved by medication.  The Veteran reported radiation to both sides of his lumbar region, numbness in his hands, and numbness in his back and on both sides of both knees.  

On physical examination, the Veteran had no muscle spasm and no deformity.  His range of motion on forward flexion was from 0 to 70/90 with pain at 70 degrees.  His extension was 0 to 20/30 with pain at 20 and lateral flexion and rotation were at 30/30 without pain.  He was able to tandem walk, toes to heels.  He had no muscular weakness and no numbness on sensory and touch neurological testing.  His straight leg rating was negative.  He was diagnosed with chronic lumbosacral strain with degenerative spondyloarthritis.  

The Veteran was afforded an additional VA examination in January 2008.  The Veteran reported increased pain with ambulation and standing since his previous VA examination.  The Veteran reported no urinary or fecal incontinence, no numbness, no unsteadiness, no paresthesias and no leg or foot weakness; however, he did report radiating pain to his left leg.  The Veteran indicated he had stiffness, spasms and pain with daily flare-ups of moderate pain with severe flare-ups on a weekly basis; however, there were no incapacitating episodes.  

The Veteran's gait was reported as normal with an examination revealing no spasm, no atrophy, no guarding, no pain with motion, no tenderness and no weakness.  The detailed motor exam was completely normal with normal muscle tone and no atrophy.  The detailed sensory examination  and detailed reflex exam was also normal.  The Veteran's flexion was from 0 to 90 degrees; extension was 0 to 10 degrees; and bilateral lateral flexion and rotation were from 0 to 20 degrees.  There was objective evidence of pain following repetitive motion but no additional limitation of range of motion.  An MRI indicated moderate to severe degenerative osteoarthritic changes of the intervertebral disc space of L2/L3 associated with mild to moderate spondylosis.  

The Board notes that there was no evidence of limitation of motion of the thoracolumbar spine or limitation of the combined range of motion of the thoracolumbar spine at the 20 percent disability level, or muscle spasm or guarding or localized tenderness or vertebral body fracture at any time during the claims period. The Board additionally notes that there is no objective evidence of radicular symptoms. Thus, considering Diagnostic Code 5239 for reduced range of motion, the evidence shows that the range of motion of the Veteran's lumbar spine, including any limitation of motion due to pain, is currently at the noncompensable level during the entirety of the claims period.  See DeLuca, 8 Vet. App. 202  . 

Additionally, the Veteran indicated that he had no incapacitating episodes due to his lumbar spine disability.  

Accordingly, the claim for a higher rating than 10 percent is denied.

TDIU

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment.

The Veteran's is service connected for a left knee disability (10 percent), a right knee disability (10 percent) and a back disability (10 percent).  The Veteran's combined evaluation for compensation is 30 percent effective May 19, 2004.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  In such instances, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.

The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The Board notes initially that the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2013).  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected  knee disabilities and back disability are manifested by signs and symptoms such as pain and some limitation of motion.  These signs and symptoms are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities or back disability because the rating criteria contemplate his symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no indication that the Veteran has been hospitalized due to his back disability and there is no indication that the he is solely unemployable due to his back and knees.  

The Board acknowledges that the Social Security Administration has deemed the Veteran unemployable due to osteoarthritis of his knees as well as a psychiatric disorder.  There are significant differences in the definition of disability under the Social Security Administration  and VA disability systems.  As a result, Social Security Administration  disability determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  The Board additionally notes in this regard that the Veteran is not currently service-connected for any psychiatric disability.

The Board finds, therefore, that the Veteran's service-connected knee disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

Consideration has been given to assigning staged ratings; however, at no time during the period in question have the Veteran's disabilities warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claims for increased ratings and entitlement to TDIU.











(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis (OA) of the left knee is denied.

Entitlement to an initial disability rating in excess of 10 percent for a tear of the medial meniscus of the right knee is denied.

Entitlement to an initial disability rating in excess of 10 percent for lumbar strain with degenerative spondyloarthritis is denied.

Entitlement to a TDIU is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


